Citation Nr: 0410408	
Decision Date: 04/22/04    Archive Date: 04/30/04

DOCKET NO.  02-14 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for low back arthritis as 
secondary to left knee injury residuals, postoperative total knee 
arthroplasty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel






INTRODUCTION

The veteran served on active duty from March 1954 to May 1956.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which 
denied service connection for arthritis of low back as secondary 
to left knee injury residuals, postoperative total knee 
arthroplasty.

In June 1995 the veteran's claim for service connection for 
arthritis of low back as secondary to postoperative left knee 
disability was first denied by the RO.  That denial was not 
appealed and that decision is final.

In November 1997 the veteran filed another claim for service 
connection for his back disorder.   The RO indicated that the 
veteran would have to submit new and material evidence to reopen 
the claim in view of the final decision in 1995.  In September 
1999 the veteran withdrew his claim.

In November 2000 the veteran filed a claim for service connection 
for his low back secondary to his left knee replacement.  In the 
September 2001 rating decision the RO determined that the veteran 
had submitted new and material evidence sufficient to justify 
reopening his 1995 claim and then denied the claim.


REMAND

The President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002).  Among other things, this law eliminates the 
concept of a well-grounded claim and redefines the obligations of 
VA with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  VA has issued 
final rules to implement the provisions of the VCAA.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  These regulatory provisions 
merely implement the VCAA and do not provide any additional 
rights.  In general, where the record demonstrates that the 
statutory mandates are satisfied, the regulatory provisions 
likewise are satisfied.  

Under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, VA is required to 
notify the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, VA will attempt to obtain on behalf of the 
claimant.

Quartuccio v. Prinicipi, 16 Vet. App. 183 (2002) addressed the 
matter of the content of the VCAA notice requirement.  The Court 
held that a notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  

Pelegrini v. Principi, 17 Vet. App. 412 (2004) addressed the 
matter of the timing of the VCAA notice requirement.  The Court 
held that a VCAA notice consistent with 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA-
administered Pelegrini also held that a VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request or 
tell the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the effect 
that the claimant should "give us everything you've got pertaining 
to your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 3.159(b)(1).  

The Board finds that the RO has not provided the veteran with the 
requisite notice required by statute, regulation and case law.  
The veteran should be given a proper VCAA letter with respect to 
his claim for service connection for lower back arthritis as 
secondary to left knee injury residuals, postoperative total knee 
arthroplasty.  After giving the veteran and his representative an 
appropriate opportunity to respond to the letter, the RO should 
adjudicate the issue of entitlement to secondary service 
connection. 

In view of the above, this matter is REMANDED to the RO for the 
following action:

1.  With respect to the veteran's claim for service connection for 
low back arthritis as secondary to left knee injury residuals, 
postoperative total knee arthroplasty, the RO should send the 
veteran and his representative a letter explaining the VCAA, to 
include the duty to assist and notice provisions contained 
therein.  This correspondence must (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) inform 
the claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that pertains to 
the claim.

2.  After completion of the foregoing, and after undertaking any 
further development deemed warranted by the record (and keeping in 
mind the dictates of the Veterans Claims Assistance Act of 2000), 
the RO should again review the claim.  The RO must provide 
adequate reasons and bases for its determinations, addressing all 
issues and concerns that were noted in this REMAND.  

3.  If the determination is adverse to the veteran, he and his 
representative should be provided an appropriate supplemental 
statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).





	                  
_________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





